TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00448-CV



                       Greg Fullmer and Melanie A. Rocha, Appellants

                                                  v.

                              360 Mortgage Group, LLC, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-13-001116, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellants have filed an emergency motion asking us to stay all trial court

proceedings, including discovery, pending our resolution of their appeal from the trial court’s denial

of their special appearances. We hereby stay the underlying proceedings, including discovery, and

request that appellee file a response to appellants’ emergency motion no later than July 22, 2013.

               It is ordered July 12, 2013.



Before Justices Puryear, Rose and Goodwin